Title: To Thomas Jefferson from George Logan, 10 June 1803
From: Logan, George
To: Jefferson, Thomas


          
            Dear Sir 
                     
            Stenton June 10th. 1803
          
          My apprehensions respecting our late valuable friend Mason have been realised; his Family whilst sensible of his loss, have less occasion to lament the event of his death from home, as every attention of eminent Physicians and sincere friends was given to him. I only regret that on his arrival in Philadelphia, he did not immediately come to Stenton.
          The proceedings of some men in Philadelphia intended to influence the official conduct of yourself & of the Governor of this State, are condemned by our best republican characters. Should events of this kind not be checked by a proper degree of firmness on the part of our executive magistrates we may expect that the same spirit will in a short time dictate the proceedings of our Legislatures
          It is proposed to address a public Letter to you on the subject of removals from office—should this be the case I trust you will give them a public answer, honorable to yourself as first magistrate of a free Nation
          The combinations & intrigues of a few desperate men destroyed the fair prospect of liberty in france, after having by the most sanguine prosecutions removed some of the best men in their Country. I do know that some active fœderal characters look forward to a similar termination to the american revolution. On my seeing you at Washington I will take the liberty of speaking to you more fully on this subject.
          Mrs. Logan presents her best respects
          I am your obliged Friend
          
            Geo: Logan
          
        